Citation Nr: 0708917	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  05-14 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include major depression.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from April 1976 to May 
1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

During the course of the veteran's appeal, the claim for 
service connection for hepatitis C was granted.  See the 
September 2005 rating decision.  That issue is no longer 
before the Board.  


FINDING OF FACT

The evidence of record, medical and otherwise, clearly and 
unmistakably shows that the veteran's psychiatric condition, 
diagnosed as major depression, preexisted service and did not 
increase in severity during service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a psychiatric disorder, to include major 
depression, are not met.  38 U.S.C.A. §§ 1101, 1111, 1112, 
1113, 1131, 1153, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006); VAOPGCPREC 3-
2003 (Jul. 16, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The Board notes here that a letter regarding VCAA 
requirements was sent to the claimant in March 2004, prior to 
the June 2004 rating decision which denied service connection 
for the claim on appeal.  The claimant submitted a notice of 
disagreement with that decision, and this appeal ensued.  
Specifically, this letter notified him that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send medical 
treatment records from any private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  He was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
March 2006.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records (SMRs), post service private and VA medical records, 
and statements from the claimant.  VA made all reasonable 
efforts to assist him in the development of the claim and 
notified her of the information and evidence necessary to 
substantiate the claim.  There is no indication of any 
relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  Such examination was conducted by VA in 
August 2005.  The evidence of record is sufficient to make a 
decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2005);  38 C.F.R. § 3.303 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
psychosis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309  (2006).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002 & Supp. 
2005)  The burden is on the Government to rebut the 
presumption of sound condition upon entry by clear and 
unmistakable evidence showing that the disorder existed prior 
to service and was not aggravated in service. VAOPGCPREC 3-
2003, (holding, in part, that 38 C.F.R. § 3.304(b) is 
inconsistent with 38 U.S.C.A. § 1111 to the extent that it 
states that the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service),  



In each case, the Board is required to provide adequate 
statement of reasons and bases for any conclusion that the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.  See Crowe v. Brown, 7 Vet. App. 238, 
244 (1994).  In rebutting the presumption of soundness, the 
Board must produce medical evidence in support of its 
conclusions.  See Paulson v. Brown, 7 Vet. App. 466, 471 
(1995).  Thus, the temporary or intermittent flare-ups of a 
preexisting disorder are not sufficient to constitute 
aggravation.  Rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

It is the veteran's primary contention that his psychiatric 
condition, diagnosed as major depression, had its onset 
during service.  The Board notes, however, that he gave a 
medical history of depression at the time of service entrance 
examination in 1976.  The SMRs are replete with treatment for 
alcohol abuse.  Specifically, he was admitted to an alcohol 
rehabilitation unit in 1977 where he stayed approximately 4 
weeks.  He was treated again for alcohol abuse later that 
same year.  In June 1978, he was treated for alcoholism after 
an overdose.  In October 1978, he was referred for 
psychiatric evaluation and diagnosed with endogenous 
depression and chronic alcoholism.  It was noted on numerous 
occasions in the SMRs that the veteran's medical history 
included depression, excessive alcohol abuse, and previous 
suicide attempts.  

Review of the above summarized evidence reflects that the 
veteran's major depression preexisted service.  As noted 
above, the record is replete with numerous references to pre-
service psychiatric problems.  Thus, the Board finds that the 
evidence shows that the veteran's psychiatric condition, 
diagnosed as major depression, clearly and unmistakable 
existed prior to service.  

Now, the Board turns to address whether the veteran's 
preexisting psychiatric condition was aggravated during 
service.  The additional evidence of record includes post 
service private and VA treatment records which show continued 
post service treatment for psychiatric symptoms, beginning in 
1997.  Of record are numerous reports, records, and 
statements as provided by a private physician.  These 
documents reflect that he has treated the veteran for his 
major depression and generalized anxiety disorder with 
alcohol abuse since 1997.  

Post service records dated in 2004 and 2005 also show 
treatment for major depression.  When examined by VA in 
August 2005, the examiner noted that the claims file was 
reviewed.  Following this review and examination of the 
veteran, the diagnoses included major depression, in partial 
remission, and alcohol dependence, in remission.  It was 
noted that the veteran had sought treatment at VA in 2004 
after he lost his job, his car, his driver's license, and his 
home.  It was also noted that his marriage had ended in 2000.  

The examiner opined that the veteran's depression preexisted 
service.  She pointed to the fact that there were numerous 
references to pre-service depression with suicide attempts, 
and excessive alcohol use.  She noted that while he was 
significantly impaired by his psychiatric condition, there 
was no relationship between this condition and his military 
service.  She added that there was no event or injury in 
service that reflected aggravation of depression.  

Following review of the evidence of record, the Board also 
concludes that the veteran's preexisting major depression was 
not aggravated during service.  It was specifically concluded 
by the post service VA examiner in 2005 that there was no 
aggravation of the preexisting psychiatric disorder.  She 
formed her opinion based on review of the entire claims file 
and examination of the veteran.  

In reaching this determination, it is the responsibility of 
the Board to determine the probative weight to be ascribed to 
a medical opinion in a case.  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Accordingly, the Board has accorded great 
evidentiary weight to the VA specialist who reviewed the 
record and examined the veteran in 2005.  Her assessment that 
the veteran's preexisting psychiatric condition of major 
depression was not aggravated by service is corroborated by 
the evidence of record which shows that that his psychiatric 
problems were clinically noted prior to service and because 
there was no inservice treatment record which showed any 
significant change in his preservice and service symptoms.  
Moreover, there is no actual opinion of record that 
contradicts her opinions, other than the veteran's own 
assertions.  And, while his assertions as to etiology of his 
psychiatric condition have been considered, and while he is 
competent as a lay person to report on that which he has 
personal knowledge, see Layno v. Brown, 6 Vet. App. 465, 470 
(1994), there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Finally, while the veteran has not expressed any contentions 
regarding his alcohol abuse, for purposes of full disclosure 
of all possible applicable laws and regulations, it is 
important to note that no compensation shall be paid if a 
disability is the result of the veteran's own willful 
misconduct, including the abuse of alcohol or drugs.  
38 U.S.C.A. §§ 105, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.1(n), 3.301 (2006).  Service connection is not available 
for the diagnosis of substance abuse or polysubstance abuse; 
in any case, as noted above, the current evidence of record 
does not reflect that the appellant has contended that his 
alcohol abuse is of service origin.  

For the reasons, as discussed above, the Board determines 
that the presumption of soundness on entry into service is 
rebutted by clear and unmistakable evidence showing that the 
veteran's psychiatric condition preexisted service and was 
not aggravated by service.  Accordingly, service connection 
for a psychiatric disorder, to include major depression, is 
denied.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include major depression, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


